Case 1:21-cv-20924-CMA Document 7 Entered on FLSD Docket 04/01/2021 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-20924-CIV-ALTONAGA/Torres

YORKS CANCHARI,

       Plaintiff,
v.

REVCO SOLUTIONS, INC.,

      Defendant.
___________________________/

                                                   ORDER

       THIS CAUSE came before the Court sua sponte. On March 10, 2021, Plaintiff, Yorks

Canchari, served copies of the summons and Complaint [ECF No. 1] on Defendant, Revco Solutions,

Inc. (See Aff. of Service [ECF No. 5]). To date, Defendant has not entered its appearance in this

action or responded to the Complaint.

       Accordingly, Defendant, Revco Solutions, Inc., shall respond to the Complaint [ECF No. 1]

by April 5, 2021, failing which Plaintiff will be instructed to seek a Clerk’s default.

       DONE AND ORDERED in Miami, Florida, this 1st day of April, 2021.



                                                         __________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

cc:    counsel of record
